 437319 NLRB No. 64HOOPER'S CHOCOLATESBen Masri, Inc., d/b/a Hooper's Chocolates andBakery, Confectionery and Tobacco Workers
Union Local No. 125, AFL±CIO. Case 32±CA±14355October 24, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSCOHENANDTRUESDALEOn June 12, 1995, Administrative Law Judge Jay R.Pollack issued the attached decision. The Union filed
an exception and a supporting brief and the General
Counsel filed limited exceptions and a supporting
brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings, and con-
clusions as modified only to the extent consistent with
this Decision and Order.In his decision, the judge found that by bypassingthe Union and bargaining directly with the unit em-
ployees, by withdrawing recognition from the Union as
the exclusive bargaining agent of its the unit employ-
ees, by granting wage increases, and by ceasing health
and welfare and pension contributions, the Respondent
violated Section 8(a)(5) and (1) of the Act. The judge
also found that the Respondent violated Section 8(a)(1)
of the Act by coercively interrogating an employee
about her statements to the Board, threatening loss of
employment, and promising benefits in order to dis-
courage union activities. There are no exceptions to the
above findings.Both the General Counsel and the Charging PartyUnion have excepted however to the judge's failure to
include provisions in his recommended Order and rem-
edy requiring the Respondent to make payments to the
Union's health, welfare, and pension funds on behalf
of the bargaining unit employees. In addition, the Gen-
eral Counsel has excepted to the judge's failure: (1) to
find that the Respondent unlawfully solicited employ-
ees to resign and quit the Union, in violation of Sec-
tion 8(a)(1) of the Act, (2) to include the appropriate
bargaining unit in his decision, (3) to require in his
recommended Order and remedy a requirement that the
Respondent make employees whole for medical ex-
penses incurred after it withdrew union recognition on
September 1, 1994, and (4) to include provisions in his
recommended Order and remedy requiring the Re-
spondent to rescind unilateral changes in wages or
other benefits if requested to do so by the Union. We
find merit in the General Counsel's and the Union's
exceptions.1. The judge found that the Respondent's president,Ben Masri, offered unit employees a $1-per-hour-wage
increase if they would quit the Union. We find that by
such action, the Respondent solicited employees to quit
the Union and, if they did so, promised to improve
their terms and conditions of employment, in violation
of Section 8(a)(1) of the Act.2. The judge found that on September 1, 1994, theRespondent unlawfully withdrew recognition from the
Union. He also found that the Respondent granted
wage increases on September 1, 1994, and on that date
stopped making the health, welfare, and pension con-
tributions required by the recently expired contract, all
in violation of the Act. However, the judge failed to
include provisions in his recommended Order and rem-
edy requiring the Respondent to: (1) make employees
whole for medical expenses incurred after the Re-
spondent withdrew recognition from the Union, (2)
make payments to the Union's health, welfare, and
pension funds on behalf of the bargaining unit employ-
ees, and (3) rescind any unilateral changes in wages or
other benefits if requested by the Union. We shall in-
clude in the remedy and Order these remedial obliga-
tions of the Respondent, all of which follow from the
unfair labor practices that the judge found.AMENDEDCONCLUSIONSOF
LAWSubstitute the following for Conclusion of Law 4.``Respondent violated Section 8(a) (1) of the Act ofthe Act by coercively interrogating an employee about
her statements to the Board, threatening loss of em-
ployment, promising benefits in order to discourage
union activities, and by soliciting employees to quit the
Union.''AMENDEDREMEDYHaving found the Respondent engaged in certain un-fair labor practices, we shall order it to cease and de-
sist and to take certain affirmative action to effectuate
the purposes and policies of the Act.In addition to the remedy set out by the judge theRespondent shall be required to make the bargaining
unit employees whole for any medical expenses ensu-
ing from Respondent's withdrawal of recognition from
the Union on September 1, 1994, as set forth in KraftPlumbing & Heating, 252 NLRB 891 fn. 2 (1980),enfd. 661 F.2d 940 (9th Cir. 1981), to be computed in
the manner set forth in Ogle Protection Service, 183NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971),
and with interest to be computed in the manner pre-
scribed in New Horizons for the Retarded, 283 NLRB1173 (1987). The Respondent shall also be required to
make contributions to the Union's health, welfare, andVerDate 12-JAN-9909:16 Jul 30, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\31964apps04PsN: apps04
 438DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Because the provisions of employees benefit fund agreements arevariable and complex, the Board does not provide for interest at a
fixed rate on fund payments due as part of a ``make whole'' remedy.
We therefore leave to further proceedings the question of any addi-
tional amounts the Respondent must pay into benefit funds to satisfy
our remedy here. These additional amounts may be determined, de-
pending on the circumstances of each case, by reference to provi-
sions in the documents governing the funds involved and, where
there are no governing provisions, to evidence of any loss directly
attributable to the unlawful action, which might include the loss of
return investment of the portion of the funds withheld, additional ad-
ministrative costs, etc., but no collateral losses. See MerryweatherOptical Co., 240 NLRB 1213, 1216 fn. 7 (1979). To the extent thatan employee has made personal contributions to a fund that are ac-
cepted by the fund in lieu of the employer's delinquent contributions
during the period of the delinquency, the Respondent will reimburse
the employee, by the amount that the Respondent otherwise owes the
fund.2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''pension fund from the date that the Respondentstopped making payments to the funds.1We shall also order that the Respondent cancel anyunilateral changes in wages or other benefits if re-
quested to do so by the Union.ORDERThe National Labor Relations Board orders that theRespondent, Ben Masri, Inc., d/b/a Hooper's Choco-
lates, Oakland, California, it officers, agents, succes-
sors, and assigns, shall1. Cease and desist from
(a) Bypassing the Union and dealing directly withits bargaining unit employees concerning wages, fringe
benefits, and other terms and conditions of employ-
ment.(b) Withdrawing recognition from and refusing tobargain collectively with Bakery, Confectionery and
Tobacco Workers Union Local No. 125, AFL±CIO as
the exclusive representative of the employees in the
following appropriate bargaining unit:All full-time and regular part-time productionworkers, specialists, shipping and receiving em-
ployees, enrober operators, candy makers and
department/group leaders employed by Respond-
ent at its Oakland, California facility; excluding
all other employees, guards, and supervisors as
defined in the Act.(c) Unilaterally changing the terms and conditions ofemployees represented by the Union.(d) Interrogating employees about their statementsgiven to the National Labor Relations Board, threaten-
ing employees with loss of employment, and promising
benefits in order to discourage union activities, and so-
liciting employees to quit the Union.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Recognize and, upon request, bargain collec-tively with the Union as the exclusive representative of
all employees in the appropriate bargaining unit, with
regard to rates of pay, hours of employment, and other
terms of employment and, if an understanding is
reached, embody the understanding in a signed agree-
ment.(b) Make whole the employees in the bargainingunit for any losses directly attributable to the withhold-
ing of the fringe benefit trust contributions, and can-
cellation of the union-sponsored health plan.(c) Make whole the respective trust funds by makingcontributions from the date the contributions ceased.(d) Cancel any unilateral changes in wages or otherbenefits if requested by the Union.(e) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(f) Post at its office and facility in Oakland, Califor-nia, copies of the attached notice marked ``Appen-
dix.''2Copies of the notice, on forms provided by theRegional Director for Region 32, after being signed by
the Respondent's authorized representative, shall be
posted by the Respondent immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(g) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceVerDate 12-JAN-9909:16 Jul 30, 1999Jkt 183525PO 00000Frm 00002Fmt 0610Sfmt 0610D:\NLRB\319\31964apps04PsN: apps04
 439HOOPER'S CHOCOLATES1Only the General Counsel filed a posthearing brief.2In addition to the signatures of five unit employees, the petitionincluded the signatures of two nonunit employees.To act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
bypass the Union and deal directlywith our employees concerning wages, fringe benefits,
and other terms and conditions of employment.WEWILLNOT
withdraw recognition from and refuseto bargain collectively with Bakery Confectionery and
Tobacco Workers Union Local No. 125, AFL±CIO asthe exclusive representative of the employees in the
following appropriate bargaining unit:All full-time and regular part-time productionworkers, specialists, shipping and receiving em-
ployees, enrober operators, candy makers and
department/group leaders employed by Respond-
ent at its Oakland, California facility; excluding
all other employees, guards, and supervisors as
defined in the Act.WEWILLNOT
unilaterally change the terms and con-ditions of employment of our employees represented
by the Union.WEWILLNOT
interrogate employees about theirstatements given to agents of the Board, threaten em-
ployees with loss of employment and promise benefits
in order to discourage union activities, and solicit em-
ployees to quit the Union.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce employees in the exercise of
rights guaranteed them under Section 7 of the Act.WEWILL
recognize and, upon request, bargain col-lectively with the Union as the exclusive representative
of our employees in the appropriate bargaining unit,
with regard to rates of pay, hours of employment, and
other terms and conditions of employment and, if an
understanding is reached, embody such understanding
in assigned agreement.WEWILL
make whole the employees in the bargain-ing unit for any losses directly attributable to the with-
holding of the fringe benefit trust contributions and the
cancellation of the union-sponsored health insurance
plan.WEWILL
make whole the respective funds whole bymaking contributions from the date the contributions
ceased.WEWILL
cancel any unilateral changes in wages orother benefits if requested by the Union.BENMASRI, INC., D/B/AHOOPER'SCHOCOLATESLeticia Pea, Esq., for the General Counsel.Michael W. O'Neil, Esq., of Orinda, California, for the Re-spondent.David A. Rosenfeld, Esq. (Van Bourg, Weinberg, Roger &Rosenfeld), of Oakland, California, for the Union.DECISIONSTATEMENTOFTHE
CASEJAYR. POLLACK, Administrative Law Judge. I heard thiscase in trial at Oakland, California, on February 21, 1995.
On November 21, 1994, Bakery, Confectionery and Tobacco
Workers Union Local No. 125, AFL±CIO (the Union) filed
the charge in Case 32±CA±14355 alleging that Ben Masri,
Inc., d/b/a Hooper's Chocolates (Respondent) committed cer-
tain violations of Section 8(a)(5) and (1) of the National
Labor Relations Act (the Act). Thereafter, on January 25,
1995, the Regional Director issued a complaint and notice of
hearing against Respondent alleging that Respondent violated
Section 8(a)(5) and (1) of the Act. The complaint was
amended on January 26, 1995, and again at the hearing. Re-
spondent filed timely answers to the complaints, denying all
wrongdoing.All parties have been afforded full opportunity to appear,to introduce relevant evidence, to examine and cross-examine
witnesses, and to file briefs.1Upon the entire record andfrom my observation of the demeanor of the witnesses, I
make the followingFINDINGSOF
FACTAND
CONCLUSIONSI. JURISDICTIONRespondent is a California corporation with an office andprincipal place of business located in Oakland, California,
where it is engaged in the manufacture and retail and non-
retail sale of chocolate candies. During the 12 months prior
to issuance of the complaint, Respondent in the course and
conduct of its business operations, purchased and received
goods and products valued in excess of $50,000 from sellersor suppliers located outside the State of California. Accord-
ingly, Respondent admits and I find that it is an employer
engaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act.Respondent admits and I find that the Union is a labor or-ganization within the meaning of Section 2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. Background and IssuesIn 1991, the Union entered into a collective-bargainingagreement with Hooper's Chocolates covering the employees
at the Employer's facility in Oakland, California. In the sum-
mer of 1993, Respondent purchased Hooper's Chocolates.
Respondent retained the employees of Hooper's Chocolates
and recognized the Union as the collective-bargaining rep-
resentative of the employees. The Union and Respondent
agreed to continue in effect the 1991 to 1994 collective-bar-
gaining agreement. In June 1994, a petition to decertify the
Union as collective-bargaining representative was circulated
among Respondent's employees and signed by five of the
seven bargaining unit employees.2Within this factual framework, the General Counsel allegesthat Respondent unlawfully: (1) bargained directly with em-
ployees, promised employees increased wages and benefits,VerDate 12-JAN-9909:16 Jul 30, 1999Jkt 183525PO 00000Frm 00003Fmt 0610Sfmt 0610D:\NLRB\319\31964apps04PsN: apps04
 440DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Respondent has a seasonal layoff every summer. It had such alayoff in 1993 when Masri purchased the business and again in
1994, the first year of operation by Masri.4Timberlake was not called to testify at the hearing.5I find Masri's testimony regarding the timing of these eventshighly improbable and do not credit his testimony that Timberlake
approached him prior to his discussion of the union contract and the
$1-an-hour raise with employees.and solicited employees to withdraw from the Union; (2)withdrew recognition from the Union as exclusive bargaining
representative of the employees; (3) coercively interrogated
an employee about her statements given to the Board during
the investigation of this case; and (4) made unilateral
changes in terms and conditions of employment.Respondent admits that it withdrew recognition from theUnion on September 1, 1994. However, Respondent contends
that it had a good-faith doubt based on the employee peti-
tion, stating that the employees did not want to be rep-
resented by the Union. Respondent denies any wrongdoing
and contends that it did not sponsor the petition or solicit any
withdrawals from the Union.B. FactsEmployee Alfredo Nodal testified that at an employeemeeting in June 1994, Ben Masri, Respondent's president,
told the employees that production wasn't high enough and
that the Company was doing poorly. Masri said that he
would like ``everybody to quit the Union.'' Nodal stated that
the employees had fringe benefits through the Union. Masri
responded that he would give the employees benefits includ-
ing medicine and eyeglasses' coverage. According to Nodal,
Masri promised the employees a $1-an-hour raise if they
``left the Union.'' At the conclusion of the meeting, Masri
said that it was up to the employees as to whether they want-
ed to leave the Union.According to Nodal, after the meeting, Chris Timberlake,a shipping and receiving employee, asked him to sign a peti-
tion stating that the employees no longer wished that the
Union represent them. Timberlake said that all the employees
were to sign the petition.In September 1994, after Nodal returned from a summerlayoff,3he received a $1-an-hour raise. He received the $1-an-hour wage increase. Nodal also experienced a change in
the fringe benefit plans. However, he lost participation in the
pension plan and lost four paid holidays which had been pro-
vided for in the collective-bargaining agreement.Employee Mai Hong Nguyen also testified to attending anemployee meeting in June at which Masri stated that he
would give employees a $1-an-hour raise if they went non-
union. According to Nguyen, employees asked about their
benefits and Masri answered that he could furnish health in-
surance and dental insurance but not vision or prescription
coverage. Masri said that he was paying too much to the
Union but if employees wanted to be nonunion, he could af-
ford a $1-per-hour raise. That afternoon she was asked to
sign the petition by Timberlake. Just before the July layoff,
Masri told Nguyen that when she returned in September, that
if he didn't have to pay the Union, he would raise wages.Employee Alba Velez also testified that Masri stated thathe could not afford to pay the Union. Masri said that if he
didn't have to pay the Union, he could afford to pay the em-
ployees an additional $1-per-hour. According to Velez she
attended two such meetings, one in April and one at the end
of June. According to Velez at the June meeting, after offer-
ing to give a $1-an-hour raise, Masri told the employees that
he wanted everybody to ``sign the paper'' to ``quit theUnion.'' Finally, Velez testified that Masri said that if theUnion ``came back'' in September, he would have to close
the business. When Velez returned in September, she re-
ceived the $1-an-hour raise and the change in benefit plans.According to Velez, in January 1995, Masri told Velezthat someone who spoke Spanish had talked to a Board
agent. Masri said he did not know whether the employee was
Nodal or Velez. Masri asked her if she had spoken to a gov-
ernment agent and said that somebody had to have spoken
to the government. Masri testified that Velez had gone to
him and volunteered the information that she had spoken to
a Board agent. I found Velez, still employed by Respondent,
to be a credible witness and credit her testimony over that
of Masri.Masri denied telling the employees that if they quit theUnion, he would grant them a $1-an-hour raise. He also de-
nied telling the employees that if he was forced to pay union
benefits, he would have to close the business. However,
Masri admitted that he told the employees that he would pro-
vide them with health insurance during their summer layoff.
In the past, the employees had not worked enough hours dur-
ing the summer layoffs to qualify for health benefits under
the union health plan. Masri arranged for a health plan,
which presumably, he kept in effect after he withdrew rec-
ognition from the Union.Masri testified that in late June, prior to the summer lay-off, he told employees that he would be renegotiating the
pension plan because he couldn't afford to keep making
those payments. The Union had sent a request to reopen the
contract on June 7. Masri said that the contract was going
to expire while the employees were on layoff and informed
the employees of the Company's financial problems. Accord-
ing to Masri he told the employees that he was going to offer
the Union a $1-an-hour-wage increase in exchange for drop-
ping the pension plan. He denied any further discussion of
the Union. I credit the testimony of Nodal, Nguyen, and
Velez over Masri's denials. As employees of Respondent,
their testimony, adverse to their Employer's position, was
given at considerable risk of economic reprisal and is not
likely to be false. Multimac Products, 288 NLRB 1279, 1303at fn. 167 (1988); Parkview Acres Convalescent Center, 255NLRB 1164 (1981).Masri testified that Chris Timberlake4came to him inJune, 2 or 3 weeks prior to the meeting with employees con-
cerning the Union, and asked what language was necessary
for a petition to quit the Union.5Masri called his lawyer andthen gave Timberlake language he could use in a petition.
Masri granted a $1-an-hour-wage increase in September
when the employees returned from layoff. I find Masri's tes-
timony that Timberlake raised the question of withdrawing
from the Union prior to Masri's meeting regarding the Union
to be inherently incredible. I do not credit it.Based on the petition, on July 30, Respondent notified theUnion that it had a good-faith doubt of the Union's majority
status. Thereafter on September 1, Respondent withdrew rec-
ognition from the Union citing a good-faith doubt of the
Union's majority status. Respondent granted wage increasesVerDate 12-JAN-9909:16 Jul 30, 1999Jkt 183525PO 00000Frm 00004Fmt 0610Sfmt 0610D:\NLRB\319\31964apps04PsN: apps04
 441HOOPER'S CHOCOLATESin September and ceased making the health and welfare andpension contributions required by the recently expired con-
tract.C. Analysis and Conclusions1. Conduct undermining the UnionAs found above, in June, Masri told employees that thebusiness was experiencing financial difficulties. He said that
he couldn't afford to make payments to the Union. Masri of-
fered the employees a $1-per-hour raise if they quit the
Union. Masri further promised to give the employees sub-
stantially equivalent health benefits. He told employees that
if had to continue to pay the Union he would have to close
the business. Masri promised to give the employees health
coverage over the summer months. Masri held this meeting
and discussed these proposed changes without notice to or
bargaining with the Union. Further, I find that these state-
ments were made prior to the solicitation of signatures on the
petition. Thus, I find that Masri's promise of benefits and
threat of closures tended to unlawfully encourage the em-
ployees to sign the decertification petition. Fabric Ware-house, 294 NLRB 189, 191 (1989); Architectural WoodworkCorp., 280 NLRB 930 (1986).Further, Masri, in effect, bargained with employees offer-ing them a wage increase, health benefits, and summer bene-
fits in exchange for leaving the Union and losing a pension
benefit. Masri told the employees directly that he would
grant them a $1-an-hour raise if they would leave the Union
and that they would be able to receive such a raise if Re-
spondent did not have to make pension payments to the
Union. In so doing he bypassed the Union as the exclusive
bargaining agent of the employees and violated Section
8(a)(5) of the Act. United Chrome Products, 288 NLRB1176 (1988); Friederich Truck Service, 259 NLRB 1294(1982).2. The interrogation of VelezAn employer may question an employee in the ``investiga-tion of facts concerning issues raised in a complaint'' where
necessary to the defense for the pending hearing. To strike
a balance between the employer's right to prepare for trial
and the employee's right to be free from coercive interroga-
tion the Board established a number of safeguards in John-nie's Poultry Co., 146 NLRB 770, 774 (1964). The safeguards are: (1) the purpose of the questioning must be com-municated to the employee; (2) an assurance of no reprisal
must be given; (3) the questioning must take place in an at-
mosphere free from antiunion animus; (4) the questioning
itself must not be coercive in nature; (5) the questions must
be relevant to the issues involved in the complaint; (6) the
employee's subjective state of mind must not be probed; (7)
the employee's participation must be voluntary; and (8) the
questions must not otherwise interfere with the statutory
rights of employees.As found above, in January, prior to the hearing, Masritold Velez that he knew a Spanish-speaking employee had
talked to a Board agent. Masri then asked Velez what she
had told the Board agent. Masri did not give Velez any as-
surances that reprisals would not be taken against her. Ac-
cordingly, I find the questioning to be coercive and violative
of Section 8(a)(1) of the Act. See Parkway Manor-VillageInn, 299 NLRB 574, 583 (1990); Guerdon Industries, 218NLRB 658, 673 (1975).3. Withdrawal of recognitionThe existence of a prior contract, lawful on its face, is suf-ficient to raise a dual presumption of majority, first that the
Union had majority status when the contract was executed
and second that a majority continued at least through the life
of the contract. Following the expiration of the contract, the
presumption continues, and the burden of rebutting it rests,
of course, on the party who would do so. Pioneer Inn, 228NLRB 1263 (1977). The presumption may be rebutted if the
employer affirmatively establishes either (1) that at the time
of the refusal the union in fact no longer enjoyed majority
representative status; or (2) that the employer's refusal was
predicated on a good-faith and reasonably grounded doubt of
the union's continued majority status. The good-faith doubt
must be based on objective considerations and must not have
been advanced for the purpose of gaining time in which to
undermine the Union. The assertion of a good-faith doubt
must be raised in a context free of unfair labor practices.
Terrell Machine Co., 173 NLRB 1480, 1480±1481 (1969),enfd. 427 F.2d 1088 (4th Cir. 1970); Pioneer Inn, supra.Applying these principles to the facts of the instant case,I find that Respondent has not established a good-faith doubt
that the Union represented a majority of the bargaining unit
employees. As found above, Masri unlawfully told the em-
ployees that he would give them a $1-an-hour-wage increase
if they quit the Union. He bargained directly with the em-ployees by telling them of his financial problems and prom-
ising health benefits and wage increases if they quit the
Union. He told the employees that he could not afford to
continue in business under a union contract. Finally, he sug-
gested that the employees had to sign the paper quitting the
Union. The petition was circulated that same afternoon. I
find the employees' signatures on the decertification petition
were unlawfully coerced by Masri. The petition obtained by
such unfair labor practices cannot be used as objective con-
siderations of a reasonable doubt of majority status. As can
be clearly seen, the question of representative status was not
raised in a context free from unfair labor practices. The ques-
tion of majority status was raised after Respondent had un-
lawfully coerced the bargaining unit employees into signing
the antiunion petition. Accordingly, I find that Respondent
unlawfully withdrew recognition of the Union. NLRB v. SkyWolf Sales, 470 F.2d 827 (9th Cir. 1970); NLRB v. Antonio'sRestaurant, 648 F.2d 1206 (9th Cir. 1981).Having found that Respondent violated Section 8(a)(5) bywithdrawing recognition from the Union, it follows that I
find Respondent violated that same section of the Act when
it unilaterally changed the wages and health benefit plan and
eliminated the pension benefit. Chambersburg County Mar-ket, 293 NLRB 654, 656 (1989).CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce andin a business affecting commerce within the meaning of Sec-
tion 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.VerDate 12-JAN-9909:16 Jul 30, 1999Jkt 183525PO 00000Frm 00005Fmt 0610Sfmt 0610D:\NLRB\319\31964apps04PsN: apps04
 442DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3. By bypassing the Union and bargaining directly withthe unit employees withdrawing recognition from the Union
as the exclusive collective-bargaining agent of its Oakland,
California employees, and unilaterally changing terms and
conditions of employment, Respondent has engaged in unfair
labor practices within the meaning of Section 8(a)(5) and (1).4. Respondent violated Section 8(a)(1) of the Act by coer-cively interrogating an employee about her statements to the
Board, threatening loss of employment, and promising bene-
fits in order to discourage union activities.5. The above unfair labor practices are unfair labor prac-tices affecting commerce within the meaning of Section 2(6)
and (7) of the Act.REMEDYHaving found Respondent engaged in certain unfair laborpractices, I shall recommend that it be ordered to cease and
desist therefrom and take certain affirmative action to effec-
tuate the purposes and policies of the Act.Respondent shall be required to make the bargaining unitemployees whole for any losses they may have suffered as
a result of Respondent's discontinuance of the required fringe
benefit trust fund contributions, Zimmerman Painting &Decorating, 302 NLRB 856 (1991), to be computed in themanner set forth in Ogle Protection Service, 183 NLRB 682(1970), enfd. 444 F.2d 502 (6th Cir. 1971), and with interest
to be computed in the manner prescribed in New Horizonsfor the Retarded, 283 NLRB 1173 (1987).[Recommended Order omitted from publication.]VerDate 12-JAN-9909:16 Jul 30, 1999Jkt 183525PO 00000Frm 00006Fmt 0610Sfmt 0610D:\NLRB\319\31964apps04PsN: apps04
